Citation Nr: 1029033	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  10-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need 
for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from April 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied entitlement to SMP based on the need for aid 
and attendance or housebound status.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1. The Veteran is not blind or in a nursing home and, despite his 
disabilities, is able and competent to perform his activities of 
daily living and protect himself from his environment without 
regular assistance from another person.

2. The Veteran does not have a disability that is rated at 100 
percent.

3.  The Veteran is not housebound; he is not substantially 
confined to his dwelling and the immediate premises nor, is he 
institutionalized.  


CONCLUSION OF LAW

The criteria for a special monthly pension on account of the need 
for aid and attendance of another person or on account of being 
housebound are not been met. 38 U.S.C.A. §§ 1110, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated August 2009.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence, and 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In a claim for special monthly pension, the notice requirements 
are the type of evidence needed to substantiate the claim; 
namely, that the Veteran is blind or nearly blind, or in a 
nursing home, or requires the aid of another person in performing 
personal functions required in everyday living, or has a single 
permanent disability evaluated as 100 percent disabling and is 
permanently and substantially confined to her immediate premises.  
The RO provided this notice in the August 2009 letter.

VA has obtained VA treatment records and the Veteran has been 
accorded a VA examination for aid and attendance purposes.  VA 
has also assisted the appellant in attempts to obtain other 
evidence, and afforded him the opportunity to present written 
statements and evidence.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Previously, entitlement to SMP based on the need for aid and 
attendance or housebound status was denied by a March 2009 Board 
decision.  This decision is final.  38 U.S.C.A. § 7104(b).  In 
May 2009, the Veteran submitted a written statement which said 
"the BVA decision of 3/5/2009 denied my claim for housebound 
benefits.  I am requesting to reopen this claim . . ."  He 
attached copies of recent VA radiology reports dated in 2008 and 
2009 to this statement.  

The Veteran seeks a special monthly pension based on the need for 
the aid and attendance of another person on a regular basis and 
on account of being housebound.  Review of the record reveals 
that he is not service-connected for any disability.  Nonservice-
connected pension benefits have been awarded to the Veteran.  His  
nonservice-connected disabilities are all rated as follows:  
chronic obstructive pulmonary disease (COPD) at 60 percent; 
arthritis of the right shoulder at 20 percent; benign prostatic 
hypertrophy (BPH) at 20 percent; arthritis of the lumbar spine at 
10 percent; arthritis of the left knee at 10 percent; arthritis 
of the right knee at 10 percent; hypertension at 10 percent; 
irritable bowel syndrome (IBS) at 10 percent; arthralgia of the 
right hip at 0 percent; and, bilateral cataracts at 0 percent.  
His combined nonservice-connected disability rating for pension 
purposes is 90 percent.  

A Veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular aid 
and attendance of another person. 38 C.F.R. § 3.351(b) (2009).  A 
Veteran will be considered in need of regular aid and attendance 
if he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under certain 
criteria in VA regulations.  38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351(c) (2009).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the inability of 
the Veteran to dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment. 38 C.F.R. § 
3.352(a). 

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed. It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and attendance; 
not that there be a constant need.  Determinations that the 
Veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
Veteran's condition is such that it would require him to be in 
bed.  They must be based on the actual requirements of personal 
assistance from others. 38 C.F.R. § 3.352(a) (2009); Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Increased pension is also payable to a Veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under § 4.17 of this chapter) the Veteran: 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  The "permanently housebound" requirement is met 
when the Veteran is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. 1502(c), 1521(e) (West 
2002); 38 C.F.R. § 3.351(d) (2009).

In August 2009 the most recent VA aid and attendance examination 
of the Veteran was conducted.  He was not found to be bedridden.  
The examiner indicated that he had not lost significant visual 
acuity and was not legally blind.  He was able to feed himself, 
although he reported he was unable to prepare his own meals.  He 
could walk but indicated occasional loss of balance which 
necessitated use of a cane.  No functional impairment of the 
upper extremities was noted.  Complaints of some spine and right 
hip pain with ambulation were reported.  The examiner also 
indicated that the Veteran could shave, feed himself, dress 
himself, and attend to the needs of nature.  The examiner also 
noted that the Veteran was not a patient in a nursing home and a 
January 2009 VA treatment record confirms that the Veteran has 
lived with a friend for over 20 years.  

A large volume of VA treatment records dated from 2008 to the 
present have been obtained.  These records reveal that the 
Veteran regularly receives VA medical treatment for a variety of 
reasons including arthritis of the joints, respiratory symptoms, 
and ophthalmology evaluations.  Rather than show that he is 
confined to his confined to his dwelling and the immediate 
premises, these records show that he is able to go to the VA 
medical facilities on a regular basis.  

The Veteran is not a patient in a nursing home.  There is also no 
evidence of visual acuity of 5/200 or less, or contraction visual 
field vision of 5 degrees or less.  Specifically, the VA aid and 
attendance examination report notes that the Veteran is not blind 
and VA ophthalmology treatment notes such as one dated February 
2009 generally good vision with corrective lenses.  Accordingly, 
a special monthly pension based on residency in a nursing home or 
due to blindness is not warranted. 38 C.F.R. § 3.351(c)(1) & (2).  
The question thus remaining is whether a special monthly pension 
based on the need for aid and attendance of another person is 
warranted. 38 C.F.R. § 3.352(a).

The medical evidence from the VA examination report and the 
outpatient treatment records shows that the Veteran does not need 
the aid and attendance of another person.  He reports being 
capable of feeding, bathing, and dressing himself.  Based on the 
evidence of record, the Veteran does not meet the requirements 
for regular aid and attendance by another person as set out in 
the regulations.  38 C.F.R. §§ 3.351(c), 3.352.

As to whether the Veteran is housebound, the Veteran does not 
have a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities, and thus does not 
meet the first element for a finding of housebound. 38 C.F.R. § 
3.351(d).  Moreover, he is not substantially confined to his 
dwelling and the immediate premises nor is he institutionalized.  
He lives with a friend is able to leave home as he needs to.  

Recent VA treatment records have been obtained along with a 
recent VA aid and attendance examination.  The medical evidence 
received since the prior March 2009 Board decision, which denied 
SMP benefits based on the need for aid and attendance or 
housebound status, does not show any change or worsening in the 
Veteran's functional abilities to warrant the award of such 
benefits.  

The preponderance of the evidence is against the claim for SMP 
based on the need for aid and attendance or housebound status; 
there is no doubt to be resolved; and entitlement to SMP based on 
the need for aid and attendance or housebound status is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to SMP on the based on the need for aid and 
attendance or housebound status is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


